This is an appeal from a judgment in favor of Walter A. Coste, plaintiff, and against H.G. Hill Stores, Inc., in the sum of $337.50, as damages for physical injuries. Liability is admitted, the sole question being one of quantum.
The plaintiff, a customer of the defendant, received injuries to the index finger of his left hand caused by a fragment of glass when an electric light globe fell and struck the counter upon which his hand was resting. Plaintiff's expenses in connection with the accident are conceded to have been $45 paid to an assistant for three weeks' work at the rate of $15 per week, the employment being necessitated by his injury, $41 for medical services, and $1.50 for drugs, or a total of $87.50. It is evident that the judge a quo allowed $250 for physical suffering. This amount is said to be excessive by defendant-appellant and inadequate by plaintiff-appellee.
A reference to the medical testimony in the record, which consists of that of Dr. *Page 513 
Loria, plaintiff's physician, and that of Dr. Irwin, an expert for defendant, shows little ultimate disagreement. Due to scar tissue "on the palmer surface of the left index finger" there is a limitation in the flexion "in both interphalangeal joints" of about 50 per cent. It is doubtful whether this limitation will be permanent, but it existed at the time of the trial about thirteen months after the accident. It also appears that there was considerable pain in connection with the healing of the relatively small wound. Under the circumstances, it does not appear to us that the amount awarded by the trial court is grossly inadequate or manifestly excessive.
For the reasons assigned the judgment appealed from is affirmed.
Affirmed.